PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of				:
HECHT, THOMAS				:
Application No. 14/613,535			:	DECISION ON PETITION
Filing Date:  February 04, 2015		:
Title:	METHOD AND SYSTEM OF SUPPLYING LOANED FUNDS TO EMPLOYEES FOR INCREASED PARTICIPATION IN EMPLOYEE STOCK OPTION PLANS  



This is a decision on the renewed petition filed May 10, 2022, under the unintentional application of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Non-Final Office Action mailed July 02, 2021, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on October 03, 2021.  A Notice of Abandonment was mailed January 19, 2022.

The petition satisfies the conditions for revival pursuant to the provisions of 37 CFR 1.137(a) in that (1) a reply in the form of an amendment to the non-final office action was sent in with the petition; (2) the petition fee of $525.00 submitted on March 11, 2022; and (3) the required statement of unintentional delay have been received.

Accordingly, since the $370.00, petition fee for the extension of time submitted on March 11, 2022, was subsequent to the maximum extendable period for reply, petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450. A copy of this decision should accompany petitioner’s request.

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  

This matter is being referred to the Technology Center 3649 for appropriate action in the normal course of business on the reply received.


/Dale A. Hall/Paralegal Specialist, OPET